          Case 1:18-cr-00115-PLF Document 18 Filed 12/13/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :       Criminal No. 18-CR-115 (PLF)
               v.                              :
                                               :
DOMENIC LAURENCE MICHELI,                      :
                                               :
                         Defendant.            :

                                           Status Update

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, together with the defendant, by and through his counsel, respectfully

provide the following update. Defendant Micheli remains held in his homicide case, which is

pending in Nashville, Tennessee, with the next status hearing scheduled for January 31, 2019. The

prosecutor in Nashville expects that the Tennessee court will set a trial date at that hearing.

                                                       Respectfully submitted,


                                                       ___________/s/____________
                                                       THOMAS N. SAUNDERS
                                                       Assistant United States Attorney
                                                       N.Y. Bar Number 4876975
                                                       555 Fourth Street, N.W.
                                                       Washington, D.C. 20530
                                                       Telephone: 202-252-7790
                                                       Email: Thomas.Saunders@usdoj.gov




                                                   1
